UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26277 WPCS INTERNATIONAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 98-0204758 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Uwchlan Avenue Suite 301 Exton, Pennsylvania 19341 (Address of principal executive offices) (zip code) (610) 903-0400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox As of March 10, 2011, there were 6,954,766 shares of registrant’s common stock outstanding. 1 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated balance sheets at January 31, 2011 (unaudited) and April 30, 2010 3-4 Condensed consolidated statements of operations for the three and nine months ended January 31, 2011and 2010 (unaudited) 5 Condensed consolidated statements of comprehensive income(loss) for the three and nine months ended January 31, 2011and 2010 (unaudited) 6 Condensed consolidated statement of equity for the nine months ended January 31, 2011 (unaudited) 7 Condensed consolidated statements of cash flows for the nine months ended January 31, 2011and 2010 (unaudited) 8-9 Notes to unaudited condensed consolidated financial statements 10-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-35 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 4. Controls and Procedures 37 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 38 ITEM 1A Risk Factors 38 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3 Defaults Upon Senior Securities 38 ITEM 4 (Removed and Reserved) 38 ITEM 5 Other Information 38 ITEM 6 Exhibits 38 SIGNATURES 39 2 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS January 31, April 30, ASSETS (Unaudited) (Note 1) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $189,724 and $206,617 at January 31, 2011 and April 30, 2010, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventory Prepaid expenses and other current assets Prepaid income taxes - Income taxes receivable - Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND EQUITY January 31, April 30, (Unaudited) (Note 1) CURRENT LIABILITIES: Current portion of loans payable $ $ Income taxes payable - Borrowings under line of credit - Current portion of capital lease obligations Accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Due joint venture partner Acquisition-related contingent consideration Total current liabilities Acquisition-related contingent consideration, net of current portion Borrowings under line of credit - Loans payable, net of current portion Capital lease obligations, net of current portion Deferred tax liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued - - Common stock - $0.0001 par value, 25,000,000 shares authorized, 6,954,766 shares issued and outstanding at January 31, 2011 and April 30, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income on foreign currency translation, net of tax effects of $25,197 and $19,581 at January 31, 2011 and April 30, 2010, respectively Total WPCS shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, REVENUE $ COSTS AND EXPENSES: Cost of revenue Selling, general and administrative expenses Depreciation and amortization Goodwill impairment - - Change in fair value of acquisition-related contingentconsideration - - Total costs and expenses OPERATING (LOSS) INCOME ) ) OTHER EXPENSE (INCOME): Interest expense Interest income ) (LOSS) INCOME BEFORE INCOME TAX (BENEFIT) PROVISION ) ) Income tax (benefit) provision ) ) ) NET (LOSS) INCOME ) ) Net income (loss) attributable to noncontrolling interest ) ) NET (LOSS) INCOME ATTRIBUTABLE TO WPCS $ ) ) $ Basic net (loss) income per common share attributable to WPCS $ ) $ $ ) $ Diluted net (loss) income per common share attributable to WPCS $ ) $ $ ) $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, Net (loss) income $ ) $ $ ) $ Other comprehensive income - foreign currency translation adjustments, net of tax effects of $10,147, $120, $32,837and ($791), respectively Comprehensive (loss) income ) ) Comprehensive (income) loss attributable to noncontrolling interest ) ) ) Comprehensive (loss) income attributable to WPCS ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY NINE MONTHS ENDED JANUARY 31, 2011 (Unaudited) Accumulated Other Compre- Preferred Stock Common Stock Additional Paid-In Retained hensive Income, WPCS Shareholders' Noncontrolling Total Shares Amount Shares Amount Capital Earnings net of taxes Equity Interest Equity BALANCE, MAY 1, 2010 - $
